UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7021


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PRESTON CORNELIUS EVERETT, a/k/a P,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:05-cr-00019-LMB-1)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Preston Cornelius Everett, Appellant Pro Se. G. David Hackney,
Assistant United States Attorney, Sarah E. Roque, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Preston Cornelius Everett seeks to appeal the district

court’s    order       denying      relief    on    his    “Motion    to    Correct”         his

sentence.       Because Everett sought to challenge his sentence, the

district court construed the action as a successive motion under

28 U.S.C.A. § 2255 (West Supp. 2012) and dismissed the action

because Everett failed to first obtain authorization from this

court     to    file     a       successive   §     2255    motion.         28        U.S.C.A.

§ 2255(h).       The order is not appealable unless a circuit justice

or    judge    issues        a    certificate       of    appealability.         28    U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue     absent       “a    substantial       showing       of     the    denial       of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,       537 U.S. 322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.



                                              2
           We have independently reviewed the record and conclude

that Everett has not made the requisite showing.             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3